DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  group II comprising claims 6 – 12 in the reply filed on 1/31/2022 is acknowledged.
Newly submitted claims 13 – 26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The different inventions comprise different features that would require different prior art search and patentability determination considerations, are mutually exclusive and are not obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13 – 26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "contents" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, what specifically constitutes the contents and the location of the contents within the capsule is not clear. Do the contents comprise the solvent and the medium sample? Are the contents within the enclosed volume or a separate chamber in the capsule? Claim 6 also does not positively recite any structure that enables the capsule to process the medium sample and the solvent as indicated in line 7. It is not clear as to what structure enables the processing.
Regarding claim 7, it is not clear how the valve is adapted to gate contact between the contents. There appears to be separate chambers that are not positively recited in the claim.
Regarding claim 8, it is not clear how the filter is disposed between contents. There appears to be separate chambers that are not positively recited in the claim.
Allowable Subject Matter
Claims 6 – 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the cited prior art neither teaches nor fairly suggests a capsule for use in a self-contained portable analysis device, the capsule further comprising a sensor holder for retaining a sensor and adapted for bringing the sensor in contact with contents, processed from the medium sample and the solvent, of the capsule.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Minteer et al. (US 9,285,331 B2) teach systems and methods for detecting materials in food products (e.g., Abstract; col. 6, lines 34 – 62).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796